Citation Nr: 1542752	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), but not to include depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, that denied entitlement to service connection for hypertension, PTSD, and depression.  The RO confirmed and continued its previous denial of entitlement to service connection for PTSD in a September 2013 rating decision.  

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits; the Board notes that his SSA records are not of record.  The file indicates the social security medical records have been destroyed.  See February 2015 response from SSA National Records Center.  Thus, a remand to obtain SSA records is not warranted.

In April 2013, the Veteran filed a Notice of Disagreement (NOD) with the November 2012 rating decision.  Specifically, the Veteran disagreed with the denial of entitlement to PTSD and hypertension.  The Veteran's April 2014 VA Form 9 specifically appeals hypertensive vascular disease and PTSD.  Neither the NOD nor the Form 9 mentions disagreement with, or intent to appeal, the issue of entitlement to service connection for depression.  The Board is mindful of the Court's decision in Clemons v. Shinseki, 23 Vet.App. 1 (2009), but finds, based on the foregoing, that the issue of entitlement to service connection for depression is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

During the October 2012 VA examination for PTSD, the Veteran failed to report any symptoms of PTSD, and therefore, did not meet the criteria for a diagnosis of PTSD.  In an April 2014 PTSD assessment with a licensed social worker, the Veteran provided positive responses to questions in a PTSD checklist.  Therefore, a new examination would be helpful to the Board in adjudicating the Veteran's claim.  Specifically, the question at hand is whether the Veteran now has PTSD.  

The Veteran has also filed a claim for hypertension.  He alleges that his hypertension is linked to his PTSD. (See VA Form 9.)  VA has recognized that some studies have found an association between PTSD and poor cardiovascular health. 
(See http://www.research.va.gov/currents/spring2015/spring2015-8.cfm)

Based on his allegations and the above noted study, the Board finds that an examination and opinion is warranted.  The clinician should consider the severity of the Veteran's PTSD, if diagnosed upon examination, as it may relate to hypertension.  In this regard, the Board notes that the October 2012 VA examination noted no symptoms of PTSD.  The clinician should also consider the post-active duty records which show a diagnosis of hypertension in approximately July 1998 during treatment for a recurrent seizure disorder.  (See Greenwood Leflore Hospital Record.)  

During the October 2012 examination, the Veteran reported having numerous Article 15s (non-judicial punishment) while in service.  He provided one example in which he was allegedly handcuffed during an in-service flight from St. Louis to Jackson, Mississippi.  In this sense, the Board notes that the Veteran's service personnel records may be useful to the Board.  The Board finds that the VA should attempt to obtain any such records as they may be helpful in the readjudication of this appeal. 





Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's service personnel records, and associate the records to the file.  If no records are available, associate a formal finding of unavailability with the claims file.  

2. Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is as likely as not that the Veteran has PTSD, and if so, whether it is as likely as not (50 percent or greater) that it is causally related to or aggravated by service.

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

It would be helpful to the Board if the examiner could reconcile the October 2012 examination and the April 2014 assessment.  (It would be helpful if the examiner could explain the reason for the differing results in the two records.)

3. If, and only if, the Veteran is diagnosed with PTSD, obtain a clinical opinion as whether the Veteran's hypertension is as likely or not (50 percent or greater) caused by, or aggravated by, PTSD. 

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

The examiner should consider the pertinent evidence to include: a) STRs; b) diagnosis of hypertension in approximately July 1998 at Greenwood Leflore Hospital; c) the October 2012 VA examination that found no symptoms of PTSD; d) the April 2014 PTSD assessment; and e) the study noted above (See http://www.research.va.gov/currents/spring2015/spring2015-8.cfm). 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

It is essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4. Thereafter, readjudicate the issues of entitlement to service connection for PTSD and entitlement to service connection for hypertension, to include as secondary to other service-connected disabilities.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




